ORDER
MILTON POLLACK, Senior District Judge.
This is a companion case to Arden Way Associates, et al. v. Ivan F Boesky, et al., 664 F.Supp. 855, 86 Civ. 1865 (MP) (S.D.N.Y.1987) in which an Order dated July 28, 1987 was filed on motions of certain defendants for relief pursuant to Rules 12(b)(6) and 9(b), Fed.R.Civ.P.
In the instant case, motions have been presented by defendants Drexel Burnham Lambert, Incorporated; The Ivan F. Boesky Corporation; Oppenheim, Appel, Dixon, & Co.; and IFB Managing Partnership, L.P. addressed to the Amended Complaint pursuant to either or both Rules 12(b)(6) and 9(b) Fed.R.Civ.P., in respect of the allegations, respectively, against each of said defendants.
The allegations of the Amended Complaint herein mirror the allegations in the Arden Way Amended Complaint, at times with somewhat less particularity, but nonetheless they are substantively identical for the purposes of these motions. Counsel for the moving defendants herein are the same as in Arden Way. The arguments set forth in the papers on the like motions to dismiss in Arden Way are equally applicable to the claims in this case. Similarly, the rulings made in the said Order of the Court in Arden Way are equally applicable to the motions herein.
Accordingly, the applications of the moving parties herein for dismissal of the Amended Complaint are denied.
SO ORDERED